DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-20, 22-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai et al (Japanese Pub. No. JP2005074472, English machine translation provided by applicant).
Regarding Claim 17, Mukai a carbon-metal structure (¶ [0014]), comprising: a carbon film layer (CNT’s) containing a fibrous carbon (CNT); a brazing material layer (¶ [0014[) that is directly provided on the carbon film layer (¶ [0014]); and a metal pedestal (stainless steel base, ¶ [0039]) that is provided on the carbon film layer with the brazing material layer interposed therebetween (¶ [0039]).  
Regarding Claim 19, Mukai discloses: wherein the carbon film layer is a layer that is preformed on a substrate (stainless steel base)(¶ [0039]), and wherein the brazing material layer is a layer (of Indium) formed on an end portion of the carbon film layer that is on a side opposite to a surface in contact with the substrate (¶ [0039]).  
Regarding Claim 20, Mukai discloses: wherein the brazing material layer is a layer formed of a metal brazing material (Indium), and wherein a mixed layer that is the carbon film layer impregnated with the brazing material that forms the brazing material layer is formed at an interface between the carbon film layer and the brazing material layer (¶ [0039], there would be a layer of CNT and a layer of Indium deposited on top, at the interface of the two there would be Indium mixed with CNT)..  
Regarding Claim 22, Mukai discloses: wherein the brazing material layer has a thickness of from 1 µm to 50 µm (¶ [0033], 5-200 um).  
Regarding Claim 23, Mukai discloses: an electron emitter comprising the carbon-metal  structure (¶ [0061]).  
Regarding Claim 25, Mukai discloses: a method for manufacturing a carbon-metal structure, comprising the steps of. forming on a substrate (stainless steel base) a carbon film layer containing a fibrous carbon (CNTs are sprayed on); forming a brazing material layer (Indium is vacuum deposited) on the carbon film layer (CNT) formed on the substrate (base)(¶ [0039]); brazing a metal pedestal (stainless steel base) to the carbon film layer with the brazing material layer (Indium) interposed therebetween (¶ [0040]); and removing the substrate from the carbon film layer (¶ [0041]).  
Regarding Claim 26, Mukai discloses: wherein the brazing material layer (of Indium) contains a metal brazing material that is vapor-deposited on the carbon film layer (¶ [0039]).  
Regarding Claim 27, Mukai discloses: a method for manufacturing a carbon-metal structure, comprising the steps of. forming on a substrate (application substrate) a carbon film layer (CNT) containing a fibrous carbon (CNT’s); forming a brazing material layer (Indium) on a metal pedestal (stainless steel base) that supports the carbon film layer (CNT) formed on the substrate (application substrate); brazing a metal pedestal to the carbon film layer with the brazing material layer interposed therebetween (¶ [0040]); and 4835-5879-6262.1Atty. Dkt. No. 081909-0324 removing the substrate from the carbon film layer (¶ [0041]).  
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (472) in view of Ryu et al (US PG Pub. No. 2004/0195950).
Regarding Claim 18, Mukai discloses: wherein the carbon film layer has on a surface thereof a texture having an average height of 1 µm to 100 µm (¶ [0044], 100) but fails to disclose: and a height/spacing ratio of 1/5 to 5/1. 
Ryu teaches in paragraph [0060] providing spacing between CNT structures of 20 um. When used with the 100 um height disclosed by Mukai, this would produce a height/spacing ratio of 5/1 to increase the density of the carbon nanotube emitters (see ¶ [0046]\).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed spacing taught by Ryu, used with the 100 um height of Mukai, to increase the density of the carbon nanotubes, as taught by Ryu.
------------------------------------------------------------------------------------------------
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (472) in view of Takahashi et al (US PG Pub. No. 2001/0019601).
Regarding Claim 24, Mukai fails to disclose: An X-ray tube comprising the electron emitter .
Takahashi teaches in the title using CNT’s in a cathode of an X-ray emitter.
It would have been obvious to try the CNT emitters of Mukai as an electron emitter in an X-ray tube, as taught by Takahashi, since it is a known method of producing X-rays with a reasonable expectation of success (MPEP 2143l.E)
------------------------------------------------------------------------------------------------
Claims 29, 31, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (472) in view of Akamatsu et al (US PG Pub. No. 2007/0031317).
Regarding Claims 29 and 34,  Mukai fails to disclose: wherein the carbon film layer is formed on the substrate by a chemical vapor deposition.  
Akamatsu teaches wherein the carbon film layer is formed on the substrate by a chemical vapor deposition (Paragraphs [0072] and [0073]).  Akamatsu also teaches in paragraph [0043] that this allows the growth substrate to be used realizing a cost savings.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use chemical vapor deposition for the CNT’s of Mukai, as taught by Akamatsu, to allow the growth substrate to be reused.
Regarding Claims 31 and 36, Mukai fails to disclose: wherein the substrate removed from the carbon film layer is reused as a substrate on which a carbon film layer of another carbon-metal structure is formed.  
Akamatsu (317) teaches in claim 29 above using chemical vapor deposition of the CNT’s on a growth substrate to allow the substrate to be reused (paragraphs [0072] and [0073] and [0043]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use chemical vapor deposition for the CNT’s of Mukai, as taught by Akamatsu, to allow the growth substrate to be reused to realize a cost savings..
-------------------------------------------------------------------------------------------
Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (472).
Regarding Claims 32 and 37,  Mukai fails to disclose: wherein a plurality of metal pedestals are brazed to the carbon film layer with the brazing material layer interposed therebetween.  
However, this would simply involve a duplication parts already taught by Mukai and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a plurality of metal pedestals brazed to the carbon film layer since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
-----------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 21, 28, 30, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 21, 28 and 33, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 21, 28 and 33, and specifically comprising the limitation of “wherein the brazing material layer has a multilayer structure having a first brazing material layer that is formed on a side of the carbon film layer and a second brazing material layer that is formed on a side of the metal pedestal and has a melting point lower than that of the first brazing material layer” including the remaining limitations.
Regarding Claims 30 and 35, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 30 and 35 and specifically comprising the limitation of “wherein the substrate has on a surface thereof a texture having an average height of 1 µm to 100 µm and a height/spacing ratio of 1/5 to 5/1” including the remaining limitations.
---------------------------------------------------------------------------------------------


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879